
	
		I
		111th CONGRESS
		2d Session
		H. R. 5045
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2010
			Mr. Adler of New
			 Jersey introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide for the
		  tolling of the timing of review for appeals of final decisions of the Board of
		  Veterans’ Appeals, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Fair Access to Veterans Benefits Act
			 of 2010.
		2.Tolling of timing of
			 review for appeals of final decisions of Board of Veterans' Appeals
			(a)In
			 generalSection 7266(a) of
			 title 38, United States Code, is amended—
				(1)by striking In order and
			 inserting (1) Except as provided in paragraph (2), in order;
			 and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)The 120-day period described in
				paragraph (1) shall be extended upon a showing of good cause for such time as
				justice may
				require.
						.
				(b)Applicability
				(1)In
			 generalParagraph (2) of section 7266(a) of such title, as added
			 by subsection (a), shall apply to a notice of appeal filed with respect to a
			 final decision of the Board of Veterans' Appeals that was issued on or after
			 July 24, 2008.
				(2)ReinstatementAny
			 petition for review filed with the Court of Appeals for Veterans Claims that
			 was dismissed by such Court on or after July 24, 2008, as untimely, shall, upon
			 the filing of a petition by an adversely affected person filed not later than
			 six months after the date of the enactment of this Act, be reinstated upon a
			 showing that the petitioner had good cause for filing the petition on the date
			 it was filed.
				
